Name: Commission Implementing Regulation (EU) 2019/1190 of 11 July 2019 amending Implementing Regulation (EU) No 185/2013 as regards deductions from fishing quotas allocated to Spain for 2019
 Type: Implementing Regulation
 Subject Matter: Europe;  international law;  fisheries;  natural environment
 Date Published: nan

 12.7.2019 EN Official Journal of the European Union L 187/30 COMMISSION IMPLEMENTING REGULATION (EU) 2019/1190 of 11 July 2019 amending Implementing Regulation (EU) No 185/2013 as regards deductions from fishing quotas allocated to Spain for 2019 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 105(4) thereof, Whereas: (1) In 2013 the Commission adopted Implementing Regulation (EU) No 185/2013 (2) providing for deductions from certain fishing quotas allocated to Spain in 2013 and subsequent years on account of overfishing of a certain mackerel quota in 2009. That Regulation established deductions from the mackerel quota in ICES division 8c, ICES subareas 9 and 10 and Union waters of CECAF 34.1.1 and from the anchovy quota in ICES subarea 8. (2) The coastal fleet in Spain depends to a large extent on mackerel and the profitability of these fleets is already very low. In addition, for 2019 the quota is 20 % less than for 2018 and the mackerel deduction still continues until 2023. By allowing a lower deduction for mackerel only in 2019 the fishing pressure on the stock as to what is already allowed by Council Regulation (EU) 2019/124 (3) will not be increased. In order to avoid social and economic consequences for both the fishing sector concerned and the associated processing industry, the quantities deducted in any one year should not exceed 33 % of the annual mackerel quota. Where the quantity to be deducted exceeds 33 % of the annual mackerel quota, Implementing Regulation (EU) 185/2013 should be amended to reduce the annual quantity to be deducted while extending the deduction period accordingly. (3) The quota of Spain for mackerel in ICES division 8c, ICES subareas 9 and 10 and Union waters of CECAF 34.1.1 for the year 2019 is fixed at 24 597 tonnes, while the deductions provided for in Implementing Regulation (EU) 185/2013 for that year are set at 9 240 tonnes, representing 38 % of the Spanish quota. The amounts to be deducted in 2019 should thus be decreased to represent 33 % of the quota and the difference should be added to the amounts to be deducted in 2023. (4) Spain has requested that the deduction from the 2019 mackerel quota is decreased from 5 544 tonnes fixed initially to 4 421 tonnes. The difference represents 0,1 % of the total TAC, so the biological impact on the stock is minimal but nonetheless important for small scale fisheries. The deduction in 2023 from the same quota would be increased from 269 tonnes fixed initially to 1 392 tonnes. The initial ratio of deductions from the mackerel and anchovy quotas would vary annually, but would be maintained over the whole period 2019-2023. The amounts to be deducted in 2023 would remain below the annual deduction amounts set for 2016-2022. (5) The changes to the amounts deducted from the quotas for mackerel and anchovy in 2019 would continue ensuring that the 2019 fishing opportunities for those species are not exceeded. They would be in line with the objectives of the Common Fisheries Policy. (6) Implementing Regulation (EU) No 185/2013 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Implementing Regulation (EU) No 185/2013 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 1. (2) Commission Implementing Regulation (EU) No 185/2013 of 5 March 2013 providing for deductions from certain fishing quotas allocated to Spain in 2013 and subsequent years on account of overfishing of a certain mackerel quota in 2009 (OJ L 62, 6.3.2013, p. 1). (3) Council Regulation (EU) 2019/124 of 30 January 2019 fixing for 2019 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters (OJ L 29, 31.1.2019, p. 1). ANNEX Stock Initial quota 2009 Adapted quota 2009 Established catches 2009 Difference quota-catches (over-fishing) Deduction 2013 Deduction 2014 Deduction 2015 Deduction 2016 Deduction 2017 Deduction 2018 Deduction 2019 Deduction 2020 Deduction 2021 Deduction 2022 Deduction 2023 MAC8C 3411 29 529 25 525 90 954  65 429 100 100 100 5 544 6 283 4 805 4 421 5 544 5 544 5 544 1 392 ANE08 (1) 3 696 4 539 2 853 3 696 3 696 3 696 3 696 180 (1) For anchovy, the year should be understood as the fishing season starting in that year.